Citation Nr: 0318685	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  94-13 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder to include post traumatic stress disorder.  

2.  Entitlement to service connection for bilateral 
sensorineural hearing loss.  

3.  Entitlement to service connection for high blood 
pressure.  

4.  Entitlement to service connection for residuals of 
malaria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to September 1969.

This appeal arose from a March 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, in which 
entitlement to service connection for a psychiatric disorder 
to include post traumatic stress disorder (PTSD), bilateral 
sensorineural hearing loss, high blood pressure and residuals 
of malaria was denied.  


REMAND

In November 1991 the veteran wrote that he was treated at 
Saint Martelo Hospital one month after service for very high 
blood pressure but that the hospital refused to give him 
copies of his medical records.  VA will make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c) (2002).  

Although the VA examined the veteran in February 1993 it does 
not appear as though the examiners reviewed the claims file.  
In addition, the examiners did not provide opinions as to 
whether it is at least as likely as not that the veteran had 
psychiatric disorder to include PTSD, bilateral sensorineural 
hearing loss, high blood pressure or residuals of malaria 
which were incurred in or aggravated by service.  In a claim 
for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Send the veteran a VA Form 21-4142, 
Authorization and Consent to Release 
Information to the Department to 
Veterans Affairs for Saint Martelo 
Hospital.  Once the veteran returns 
the signed form obtain the medical 
records from Saint Martelo Hospital.  

2.	Make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded psychiatric, audio, 
cardiac and systemic examinations.  
Send the claims folder to the 
examiners for review.  The examiners 
are requested to indicate in the 
examination reports that the claims 
folder has been reviewed.  

3.	The psychiatric examiner is requested 
to state whether the veteran has a 
psychiatric disorder to include PTSD.  
If the veteran has a psychiatric 
disorder the VA examiner is requested 
to opine whether it is at least as 
likely as not that the veteran's 
psychiatric disorder, to include PTSD, 
was incurred in or aggravated by 
service.  All indicated special 
studies deemed necessary should be 
accomplished.  Any opinions expressed 
by the examiner must be accompanied by 
a complete rationale.

4.	The audio examiner is requested to 
opine whether it is at least as likely 
as not that the veteran's bilateral 
sensorineural hearing loss was 
incurred in or aggravated by service.  
All indicated special studies deemed 
necessary should be accomplished.  Any 
opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.	The cardiac examiner is requested to 
opine whether it is at least as likely 
as not that the veteran's high blood 
pressure was incurred in or aggravated 
by service.  All indicated special 
studies deemed necessary should be 
accomplished.  Any opinions expressed 
by the examiner must be accompanied by 
a complete rationale.

6.	The systemic examiner must be 
requested to provide an opinion as to 
whether the veteran currently suffers 
from malaria and/or residuals thereof, 
and if so, whether it is at least as 
likely as not that such was incurred 
during service.  All indicated special 
studies deemed necessary should be 
accomplished.  Any opinions expressed 
by the examiner must be accompanied by 
a complete rationale.  

7.	After the development requested above 
has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

